     Case 2:19-cv-13137-KM-JBC Document 43 Filed 08/22/19 Page 1 of 4 PageID: 246



                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


THE ESTATE OF CARLOS BONILLA,
AND JOANNA BONILLA, AS
ADMINISTRATOR OF THE ESTATE OF
CARLOS BONILLA,

                       Plaintiff,

v.
                                                          Civil Action No. 2:19-CV-13137
COUNTY OF HUDSON, NEW JERSEY;
HUDSON COUNTY CORRECTIONAL
CENTER; CFG HEALTH SYSTEMS, LLC;
EVELYN BERNARDO; CLAUDETTE
BLAKE; TAMMY COOPER; DAISY
DORONILA; PAUL ITTOOP; JANE
LOWE; TERESA O’BRIEN; MYRIAM
STERLIN; ERIC TAYLOR; AND
JOHN/JANE DOE HEALTHCARE
PROVIDERS 1-5,

                       Defendants.



                         Plaintiff’s Affidavit of Merit by Dr. Alyson Fox, M.D.

       Attached for filing pursuant to N.J.S.A. 2A:53A-26, et seq., is Plaintiff’s Affidavit of Merit by

Dr. Alyson Fox, M.D.

Dated: August 22, 2019

                                                         /s/ Michelle H. Yeary________
                                                         Michelle H. Yeary, Esq.
                                                         DECHERT LLP
                                                         502 Carnegie Center, Suite 104
                                                         Princeton, NJ 08540
                                                         Tel.: 609-955-3200
                                                         Fax: 609-955-3259
                                                         michelle.yeary@dechert.com
Case 2:19-cv-13137-KM-JBC Document 43 Filed 08/22/19 Page 2 of 4 PageID: 247
Case 2:19-cv-13137-KM-JBC Document 43 Filed 08/22/19 Page 3 of 4 PageID: 248
Case 2:19-cv-13137-KM-JBC Document 43 Filed 08/22/19 Page 4 of 4 PageID: 249
